DETAILED ACTION
This Office Action is in response to the Amendment filed on 02/22/2022.
In the filed response, claims 1-2, 5-7, and 12-14 have been amended, where claims 1 and 13 are independent claims. Further, new claim 16 has been added.
Accordingly, Claims 1-16 have been examined and are pending. This Action is made FINAL.

	Response to Arguments
1.	Upon consideration of Applicant’s arguments filed 02/22/2022, the Examiner agrees that prior art Culman and Ruppersberg do not reasonably address the disclosed features of independent claims 1 and 13. However in light of the filed amendments, the Examiner finds Applicant’s arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Examiner notes that the amendments made to claim 1 incorporate the subject matter of claim 2, however, claim 2 was amended in response to the rejection under 35 U.S.C. 112(b) to clarify what spectral ranges are allowed (pg. 7 of remarks); hence, the omitted subrange of claim 1 now only relies on the condition that the wavelengths are smaller than 380 nm.  Therefore, the second spectral range is currently understood as only encompassing wavelengths in the range of 500 nm ˃ λ ˃ 380 nm. Amended claim 13 also now recites the same subranges as claim 1. With the clarifying amendments, the Examiner respectfully submits the scope of the claims has changed. Thus new prior art is introduced to address the amended claimed features. More specifically, updated searches yielded prior art Kubo et al. US 2015/0257635 A1 and Yamaguchi US 8,965,474 B2 (see PTO 892), hereinafter referred to as Kubo and Yamaguchi, respectively. Kubo specifically discloses capturing sequential images using narrow-band light in narrow wavelength bands centered around 540 nm (green) and 415 nm (blue). These narrow wavelength bands can be construed as first and second subranges, respectively, of the visible spectrum. In other words given the BRI of the amended limitation, the narrow wavelength band centered around 540 nm can correspond with one subrange of visible wavelengths greater than 450 nm and the narrow wavelength band centered around 415 nm can correspond with the other subrange of wavelengths between 350 nm and 500 nm with wavelengths smaller than 380 nm omitted, i.e. 500 nm ˃ λ ˃ 380 nm.  See for e.g. ¶0068. Kubo further generates an NBI image G3 where the two color images are superimposed with enhancement processing to facilitate identifying features in biological tissue (e.g. ¶0019 and ¶0073).  Likewise, Yamaguchi discloses a tissue imaging system that employs a plurality of narrow band light components  including a first light component in a wavelength range of 460-480 nm and a second light component in a wavelength range of 540-580 nm (see e.g. claim 11 of Yamaguchi). As such, the first and second light components of Yamaguchi can correspond respectively with the second and first subranges as claimed, since 460-480 nm lies within the range of 500 nm ˃ λ ˃ 380 nm and 540-580 nm lies within the range of (700-750 nm) ˃ λ ˃ 450 nm, where the upper bound of the visible spectrum is shown to be 750 nm (preferably 700 nm) as per the specification (pg. 3 lines 15-20). For the purposes of examination, the Examiner relies on the works of Kubo in combination with Culman. Please refer to office action below for details.
2.	The Examiner acknowledges Applicant’s remarks/amendments in response to the claim objections in the last office action. As such, the objections to claims 1, 6, and 7 are withdrawn. As to claim 5, the Examiner respectfully submits that for consistency, lines 4-5 should also be similarly amended as was done for lines 1-3 (i.e. “or” vs. “and/or”).
3.	The Examiner also acknowledges Applicant’s remarks/amendments in response to the claim rejections in the last office action under 35 U.S.C. 112(b). As such, the rejections are withdrawn.
4.	The Examiner continues to interpret the claims under 35 U.S.C. 112(f) as raised in the last office action (pgs. 3-6).
5.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
6.	In light of the foregoing, Claims 1-16 have been examined and are pending.

Claim Objections
7.	Claim 2 is objected to because of the following informalities:  the limitation “wherein the second spectral omits…” appears as though it should read as “wherein the second spectral range omits…”  (emphasis added).  Please check and update accordingly. Appropriate correction is required.
8.	Claim 5 is objected to because of the following informalities:  the limitation (lines 4-5) “wherein a frequency of the alternation between the first and second image and/or the refreshing and/or generation and/or display and/or hiding of the first or second image is at least 30 Hz.”  (emphasis added) should be similarly amended as was done for lines 1-3.  Please check and update accordingly. Appropriate correction is required.


Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 6-7, and 9-14, are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. US 2015/0257635 A1, in view of Culman et al. US 2021/0307687 A1, hereinafter referred to as Kubo and Culamn.
Regarding claim 1, (Currently Amended) Kubo discloses  “A medical imaging device [See abstract (¶0003) where an observation apparatus acts on a specific region of a subject (e.g. a lesion). Note Fig. 1 and ¶0019 regarding obtaining image information of biological tissue], comprising: an illumination unit [Refer to illumination unit 4 in Fig. 1 where narrowband light of different spectral ranges can be sequentially input via a rotating turret] configured to illuminate a tissue area with light from a first spectral range, comprising a range of visible wavelengths [See e.g. ¶0068 where a 1st spectral range can be Kubo’s green narrow-band light having a peak wavelength of 540 nm], and with light from a second spectral range, which is different from the first spectral range; [See e.g. ¶0068 where a 2nd spectral range can be Kubo’s blue narrow-band light having a peak wavelength of 415 nm] an imaging unit configured to detect light from the first spectral range and to generate a first image of the tissue area on the basis of the detected light from the first spectral range [¶0069-0070 where one type of image information S3 corresponds to the green light], wherein the first spectral range includes at least one subrange of visible wavelengths greater than 450 nm, [¶0068 shows Kubo’s green narrow-band light having a peak wavelength of 540 nm (i.e. subrange) which falls within the visible spectral range of 450nm – 700nm (750 nm)] and wherein the imaging unit is furthermore configured to detect light from the second spectral range and to generate a second image of the tissue area on the basis of the detected light from the second spectral range [¶0069-0070 where the other type of image information S4 corresponds to the blue light], wherein the second spectral range includes at least one subrange of wavelengths between 350 nm and 500 nm, and wherein the second spectral range omits at least one subrange of wavelengths smaller than 380 nm; and [¶0068 shows Kubo’s blue narrow-band light having a peak wavelength of 415 nm (i.e. subrange) which falls within the spectral range of 380nm – 500nm, where wavelengths below 380nm are omitted] a superposition unit configured to generate a superimposed image on the basis of the first and second image [¶0073 shows both color images can be superimposed to facilitate image analysis of the biological tissue] in such a way that, in the superimposed image [See superimposed NBI image G3 (¶0073)], on the basis of a visual highlighting [Once superimposed, a lesion Y (e.g. squamous cell carcinoma) takes on a dark brown color (¶0073)], it is possible to identify whether and where the tissue area comprises one or more highlighted regions [Same as above with respect to ¶0073] which are characterized by an increased emission of light from the second spectral range in comparison to other regions of the tissue area.” [Kubo (¶0073) discloses using a dark brown color to identify a region of interest (e.g. lesion) in the superimposed NBI image G3. It also appears the blue light image (2nd spectral range) yields greater information regarding capillary blood vessels in the outer layer of the tissue since this light will be reflected more (i.e. blue emissions are greater compared to other regions of the tissue area). See Culman below for further support] Since Kubo does not appear to address an increased emission of blue light of the 2nd spectral range compared to other regions of the tissue area as claimed, Culman from the same or similar field of endeavor is brought in to disclose “it is possible to identify whether and where the tissue area comprises one or more highlighted regions [¶0054. Highlighted areas help improve the visibility/detection of certain tissue types of structures. Refer to Figs. 5A and 5B which illustrate the highlighting of features] which are characterized by an increased emission of light from the second spectral range in comparison to other regions of the tissue area.” [Increased light emissions via one spectral range can be construed as those areas of tissue which may be less absorptive at those wavelengths as illustrated in Fig. 2. Also see Figs. 5A and 5B] Although Culman does not explicitly recite the claimed spectral subranges, Culman’s method does rely on imaging a surgical scene using light from different wavelength ranges to help surgeons perform surgery on a telesurgery system with increased confidence (¶0015). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kubo for examining biological tissue, to add the surgical imaging setup of Culman as above for providing combined images captured using different wavelength regions of light to help enhance differences between collagen and lipid, thereby potentially improving the accuracy of the surgical process (¶0015).
Regarding claim 2, (Currently Amended) Kubo and Culman teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Kubo further discloses “wherein the second spectral omits at least one subrange of wavelengths greater than 450 nm.”  [Based on the foregoing and given its BRI, the 2nd spectral range is construed as encompassing  350 nm ≤ λ ≤ 450. As such, ¶0068 shows Kubo’s blue narrow-band light having a peak wavelength of 415 nm (i.e. subrange) which falls within the aforementioned spectral range, where wavelengths greater than 450nm are omitted]
Regarding claim 3, (Currently Amended) Kubo and Culman teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Kubo further discloses “wherein the illumination unit is configured for the sequential illumination of the tissue area with light from the first and secondAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 3 Application Number: 16/949,751Dkt: 3037.209US1Filing Date: November 12, 2020 Title: MEDICAL IMAGING DEVICE, METHOD, AND USEspectral range [¶0068-¶0069 show the sequential illumination of the observation target X using the green narrowband light and blue narrowband light], and/or wherein the imaging unit is configured for the sequential generation of the first and second image.”  [Also refer to ¶0068-¶0070 with respect to generating green and blue light image information (S3 and S4, respectively) due to sequentially irradiating the target with different narrowband light spectra. Said images are in turn outputted to the image processor]
Regarding claim 6 (Currently Amended) Kubo and Culman teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Kubo further discloses “wherein the medical imaging device is or comprises an ENT microscope, a surgical microscope, or an endoscope.”  [Given the “or” limitation above, observation apparatus 100 (Fig. 1) is disclosed as an endoscope (¶0019)]
Regarding claim 7 (Currently Amended) Kubo and Culman teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Kubo further discloses “furthermore comprising: a detection unit configured to detect a first pixel dataset, corresponding to the first image generated by the imaging unit, [Kubo’s image acquisition unit includes an objective lens for collecting light corresponding to for e.g. the green narrowband light for generating green-light image information S3 (e.g. ¶0069). Said lens corresponds to the claimed imaging unit (see pg. 8 lines 3-6 of specification), while Kubo’s color CCD corresponds to the claimed detection unit (see pg. 8 lines 15-20 of specification)] and a second pixel dataset, corresponding to the second image generated by the imaging unit [Same as above, however the 2nd pixel dataset can be understood as Kubo’s blue narrowband light for generating blue-light image information S4 (e.g. ¶0069) via said image acquisition unit], wherein the detection unit includes at least one image sensor configured for spatially resolved detection of at least one of the first pixel dataset or the second pixel dataset, [See Kubo’s color CCD in ¶0069 which can detect the captured narrowband light in different narrow wavelength bands collected by the objective lens] and wherein the superposition unit [See Kubo’s NBI-image generating portion 71 which generates NBI image G3 from the green-light image information S3 and the blue-light image information S4. ¶0069—0073. Said NBI image G3 is a combined/superimposed image of the detected color signals] is or comprises an image processing unit which is configured to generate a third pixel dataset, corresponding to the superimposed image, on the basis of the first and second pixel dataset.” [Combining or superimposing images is construed as taking two or more color images and combining them together to form a new image. It is Examiner’s understanding that Kubo’s NBI image G3 is a combined image and thus a new pixel dataset would be formed based on green and blue light image information S3 and S4, respectively]
Regarding claim 9 (Original) Kubo and Culman teach all the limitations of claim 7, and are analyzed as previously discussed with respect to that claim.  However Kubo does not further disclose the features of claim 9.  Culman on the other hand from the same or similar field of endeavor discloses “wherein the detection unit comprises an image sensor with a plurality of pixel groups and each of the pixel groups comprises at least one first pixel, configured to detect light from the first spectral range, and at least one second pixel, configured to detect light from the second spectral range.  [See Culman Fig. 3A and associated text. For e.g. ¶0053] The motivation for combining Kubo and Culman has been discussed in connection with claim 1, above. 
Regarding claim 10 (Original) Kubo and Culman teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim.  However Kubo does not further disclose the features of claim 10.  Culman on the other hand from the same or similar field of endeavor discloses “wherein the pixel groups are arranged, in a coplanar manner, in multiple rows of multiple pixel groups per row, in particular on a joint sensor chip.  [See the CCD or CMOS detectors in ¶0053 of Culman]  The motivation for combining Kubo and Culman has been discussed in connection with claim 1, above. 
Regarding claim 11 (Original) Kubo and Culman teach all the limitations of claim 7, and are analyzed as previously discussed with respect to that claim.  However Kubo does not further disclose the features of claim 11.  Culman on the other hand from the same or similar field of endeavor discloses “wherein the image processing unit is configured to generate the visual highlighting by means of a threshold value for the second image and/or by means of a segmentation of the second image and/or by means of a color space transformation and/or a feature extraction and/or an object classification and/or a pattern recognition and/or a principal component analysis and/or an independent component analysis.” [Culman via ¶0060 teaches highlighting of color features visible in 2nd image by making certain features (e.g. ureter) a specific color (e.g. neon blue) in the combined image to visually enhance that feature. Although not explicit, this is interpreted as suggesting processing such as for e.g. feature extraction.] The motivation for combining Kubo and Culman has been discussed in connection with claim 1, above. 
Regarding claim 12  (Currently Amended) Kubo and Culman teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Kubo further discloses “wherein the first spectral range omits at least one subrange of the second spectral range.  [Examiner’s understanding of the foregoing is that any spectral range in the visible spectrum (e.g. 400nm-700nm) that lies outside the second spectral range (350nm-500nm) is relevant. As such, Kubo’s green narrow band light having a peak wavelength of 540 nm (¶0068) can be considered the first spectral range since it lies outside 350nm-500nm.]
Regarding claim 13, claim 13 is rejected under the same art and evidentiary limitations as determined for the device of Claim 1.
Regarding claim 14, claim 14 is rejected under the same art and evidentiary limitations as determined for the device of Claim 12.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kubo, in view of Culman, and in further view of Zeng et al. (US 2013/0012794 A1), hereinafter referred to as Zeng.
Regarding claim 4, (Original) Kubo and Culman teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Kubo and Culman however do not further disclose “wherein the illumination unit is configured for the simultaneous illumination of the tissue area with light from the first and second spectral range, and/or wherein the imaging unit is configured for the simultaneous generation of the first and second image, wherein the first and second image are spatially separated by means of at least one optical filter.  Zeng on the other hand from the same or similar field of endeavor discloses the foregoing. [See Zeng para 0022), i.e. generating simultaneous illumination. Zeng also addresses capturing multiple images simultaneously]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kubo and Culman for imaging biological tissue, to add the teachings of Zeng as above for providing rapid multi-spectral imaging methods with simultaneous illumination and image capture capability to facilitate cancer detection and localization (para 0003).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kubo, in view of Culman, and in further view of van der Merwe et al. (US 2016/0026908 A1), hereinafter referred to as van der Merwe.
Regarding claim 5 (Currently Amended) Kubo and Culman teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Kubo and Culman however do not further disclose the features of claim 5. Van der Merwe on the other hand from the same or similar field of endeavor discloses “wherein the superposition unit is configured to generate the superimposed image by at least one of alternate generation, [See for e.g. claim 39 where a 1st and 2nd frame are alternately displayed at a given frequency to produce a blending effect. Para 0029, 0047, 0058 for e.g. teach frequencies of ~ 60 fps although others may be employed] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kubo and Culman for imaging biological tissue, to add the teachings of van der Merwe as above for providing a means for alternating frames of an optical label to blend with displayed images at a given frequency so as not to be perceptible to a user when sharing information across computing platforms (abstract and para 0059). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kubo, in view of Culman, and in further view of Yamaguchi et al. (US 2018/0218714 A1), hereinafter referred to as Yamaguchi.
Regarding claim 8 (Currently Amended) Kubo and Culman teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Kubo however does not further disclose the features of claim 8.  Yamaguchi on the other hand from the same or similar field of endeavor discloses  “wherein the detection unit is configured for the repeated detection of images with a repetition frequency of at least 30 Hz, preferably at least 60 Hz, and/or wherein the image processing unit is configured to generate the third pixel dataset with a latency of less than 100 ms.   [Given the “and/or” limitation above, see ¶0084 where the delay time between capturing an image until a combined image is displayed is less than 50 ms] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kubo and Culman for imaging biological tissue, to add the teachings of Yamaguchi as above for providing a means for changing/correcting the position of a combined image on a head mounted display so as to compensate for the position and orientation of a user’s head (para 0006); hence, the user’s face can be aligned in the same direction as the real space image that is displayed. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kubo, in view of Culman, and in further view of Ruppersberg et al. (US 2015/0351637 A1), hereinafter referred to as Ruppersberg.
10Regarding claim 15  Kubo and Culman teach all the limitations of claim 13, and are analyzed as previously discussed with respect to that claim.  However Kubo and Culman do not further disclose “performed for examining a middle-ear tissue area.” Ruppersberg on the other hand from the same or similar field of endeavor discloses the foregoing [See ¶0041-0043 with respect to evaluating the reflectivity of light within the ear for determining conditions] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kubo and Culman for imaging biological tissue, to add the teachings of Ruppersberg as above for providing an ear inspection device that combines an infrared sensor with electronic imaging yielding a strong synergistic effect (para 0023) that allows for conditions of a subject’s ear to be better identified. 

Allowable Subject Matter
10.	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the art of record do not address narrowband imaging using two different spectral regions as claimed for the purposes of differentiating cholesteatoma tissue from bone tissue in the middle ear. The prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:
16. (New) The method of claim 15, wherein the middle-ear tissue is examined to differentiate cholesteatoma tissue from bone tissue.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486